DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendments filed 14 May 2019.
Claims 26-49 are pending. Claims 1-25 are cancelled.

Examiner’s Note Regarding Absence of Claim Status Identifiers
In the preliminary amendment filed 14 May 2019, the applicant cancelled claims 1-25, and introduced new claims 26-49. However, claims 26-49 are not accompanied by the appropriate status identifier (they are not labeled as “(new)”). While the status of the claims is clear, the examiner encourages the applicant to indicate the current status of the claims in the application moving forward. See MPEP 714 (II) (C) for more information.

Examiner’s Note Regarding Contingent Limitations in a Method Claim
The examiner notes that method claim 32 recites contingent limitations. For example: “determining…the determination by the hypervisor responsive to a receipt of a request” (Lines 2-5), “causing…responsive to determining” (Lines 6-8), “causing…responsive to completing” (Lines 12-13), and “causing…responsive to causing” (Lines 14-16), are limitations that are contingent upon (“responsive to”) conditions that are not necessarily satisfied. In other words, a request to execute a real time thread is not necessarily received, and therefore the limitations contingent upon the request being received are not necessarily performed. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (MPEP 2111.04 (II)). While the examiner has interpreted claim 32 as requiring that all of the contingencies are met for the purposes of examination, the examiner encourages the applicant to amend claim 32 to remove the contingencies.


Claim Objections
Claim 26 is objected to because of the following informalities.  Appropriate correction is required.
i.	In line 14: “context responsive the device” should read “context responsive to the device”.
ii.	In line 18: “cause the guest machine circuitry to revert to from” should read “cause the guest machine circuitry to revert
ii.	In line 21: “reverting to from” should read “reverting

Claim 31 is objected to because of the following informalities. Appropriate correction is required.
i.	In line 1: “claim 26” should read “claim 30”. For the purposes of applying prior art, the examiner has interpreted claim 31 to be dependent upon claim 30.

Claim 38 is objected to because of the following informalities. Appropriate correction is required.
i.	In line 2: “transform the circuit to dedicated” should read “transform the circuit to a dedicated”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 26, and 38 (line numbers correspond to claim 26),
i.e., it is unclear as to whether the hypervisor performs the determining in response to receiving the instruction, or whether the hypervisor performs the non-real time I/O emulation in response to receiving the instruction). For examination purposes, the examiner will interpret the determining as being performed in response to the received instruction.
ii.	Line 20: There is a lack of antecedent basis for the term “the non-real time thread”. For examination purposes, the examiner will interpret the non-real time I/O emulation and the non-real time context as corresponding to execution of a non-real time thread.

Regarding claims 26, 32, 38, and 44 (line numbers correspond to claim 26),
i.	Line 8: The claims do not particularly point out or distinctly claim what is meant by “non-real time I/O emulation” (i.e., It is unclear whether non-real time I/O emulation is an emulation of a device (such as an I/O device) or whether it is an emulation of actual inputs and outputs, or if it is an emulation of something else). For examination purposes, the examiner interprets this as emulation of hardware devices used to perform I/O operations.

Regarding claims 27, 33, 39, and 45 (line numbers correspond to claim 27),
i.	Line 4: The claims do not particularly point out or distinctly claim what is meant by “a work thread” (i.e., It is unclear as to whether the work thread is the same as the non-real time thread, or whether the work thread is different than the non-real time thread. What differentiates a real time/non-real time thread from a “work” thread?). For examination purposes, the examiner interprets the work thread to be a separate, non-real time thread separate from the non-real time thread of claim 26.

Regarding claims 29, 35, 41, and 47 (line numbers correspond to claim 29),
i.e., It is unclear as to whether the “asynchronous work thread” refers to the work thread of claim 27, or whether it refers to a separate work thread different than the work thread of claim 27. Further, when transferring the non-real time I/O emulation to the asynchronous work thread, is the portion that has already been transferred to the work thread in claim 27 also transferred? Or does that portion stay with the work thread of claim 27?). For examination purposes, the examiner will interpret the asynchronous work thread as a separate work thread from the work thread of claim 27.

Regarding claims 26-31, 33-37, 39-43, and 45-49, they are dependent claims and fail to resolve the deficiencies of the claims upon which they depend. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 32, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Turull et al. Pub. No.: US 2017/0308403 A1 (hereafter Turull), in view of Sella et al. Patent No.: US 6,668,326 B1 (hereafter Sella). 

Regarding claim 26, Turull teaches the invention substantially as claimed, including:
A system for executing a real time thread on a guest machine in a virtualized environment ([0022], Lines 1-2: Advantageously, this enables different RT tasks (i.e., “threads”) inside VMs to be scheduled (i.e., “executed”)), comprising: 
guest machine circuitry (Fig. 5: VM 230); 
device emulator circuitry (Fig. 5: Device Emulators 206); and 
hypervisor circuitry (Fig. 5: VMM 209 (or “hypervisor” (see [0002], Lines 6-7) executing within a host OS on top of hardware 200 (i.e., “hypervisor circuitry”, or circuitry supporting at least the VMM)) communicably coupled to the guest machine circuitry and to the device emulator circuitry ([0004], Lines 5-8: The guest OS i.e., the operating system that runs on the virtualization environments, may use physical device drivers to interact with the emulated hardware provided by the VMM (i.e., the guest OS of the VM interacts with the device emulators of the VMM)), the hypervisor circuitry to: 
determine whether the guest machine circuitry is causing the device emulator circuitry to perform a non-real time I/O emulation ([0074], Lines 7-16: A virtual machine manager (VMM) 209 or hypervisor comprises several device emulators 206 and is configured to interface the Virtual machine with the hardware…The Guest OS 211 uses the virtual hardware provided by the hypervisor to run different processes 222, 224 that can have an execution deadline if they are Real Time (RT) tasks (i.e., virtual machine executes RT and non-RT tasks (see [0075], Lines 5-7, and Fig. 6) using the emulated hardware provided by the device emulators. When executing a non-RT task, the device emulators perform “non-real time I/O device emulation”). [0080], Lines 1-3: The local scheduler 205 (i.e., provided by the “hypervisor circuitry”) checks if there are any RT tasks that have a deadline (i.e., determining that there are no RT tasks causes the VM to execute a non-RT task until it is determined that a RT task with a deadline exists (see also Fig. 7, which selects a non-RT task to run (S204) when there are no RT tasks with deadlines (S208)))…; 
cause the guest machine circuitry to switch from a non-real time context to a real time context responsive the device emulator circuitry aborting the non-real time I/O emulation ([0082], Lines 1-4: S212: The local scheduler 205 selects the RT task with closest deadline. When selecting the RT task the central scheduler 20 takes into account any additional overhead required to switch the VM context (i.e., when switching from a non-real time task to a real time task, the non-RT task is stopped, or “aborted” and the VM context is switched from the context of the non-RT task to the context of the RT task)); 
cause the guest machine circuitry to execute the real time thread responsive to causing the guest machine circuitry to switch from the non-real time context to the real time context ([0083], Line 1: The selected task is executed (i.e., when switching from a non-RT task to a RT task, the VM context is switched and the RT task is selected for execution))…

While Turull teaches a guest VM that executes both real time tasks and non-real time tasks, hypervisor circuitry that switches contexts to a real time task, and device emulators that emulate hardware devices used to execute the real time and non-real time tasks, Turull does not explicitly disclose:
determine whether the guest machine circuitry is causing the device emulator circuitry to perform a non-real time I/O emulation responsive to a receipt of an instruction by the guest machine circuitry to execute a real time thread;
cause the device emulator circuitry to abort the non-real time I/O emulation responsive to a determination that the guest machine circuitry is causing the device emulator circuitry to perform the non-real time I/O emulation; 
cause the guest machine circuitry to switch from a non-real time context to a real time context responsive the device emulator circuitry aborting the non-real time I/O emulation;
cause the guest machine circuitry to revert to from the real time context to the non-real time context responsive to completing the execution of the real time thread; and 
cause the guest machine circuitry to execute the non-real time thread responsive to the guest machine circuitry reverting to from the real time context to the non-real time context.

However, Sella teaches:
determine whether the [processor] circuitry is…perform[ing] a non-real time [thread] responsive to a receipt of an instruction by the [processor] circuitry to execute a real time thread (Column 7, Lines 29-39: Determining apparatus, such as the interrupt controller 36 if present, may be employed to respond to an arbitrarily received hardware interrupt indicating a request for processing a new task (i.e., process, or “thread”). In such a case, the smart card processor 25 (i.e., “processor circuitry”) checks whether the new task is a real-time task…If, however, the new task is a real-time task, the smart card processor 25 preferably interrupts the processing of the non-real-time task);
cause the [processor] circuitry to abort the non-real time [thread] responsive to a determination that the [processor] circuitry… [performs] the non-real time [thread] (Column 7, Lines 20-24: If a new real-time task waiting to be processed is detected, the smart card processor 25, preferably ceases computation of the non-real-time task and starts processing the new real-time task (i.e., in response to receiving a real-time task, the smart card processor determines whether a non-real-time task is executing, and ceases, or “aborts” the non-real-time task)); 
cause the [processor] circuitry to switch from a non-real time context to a real time context responsive [to]…aborting the non-real time [thread] (Column 7, Line 64-Column 8, Line 9: It is appreciated that at the end of the computation of the portion of the heavy computation task (i.e., the abortion of the non-real-time task (see Column 7, Lines 10-11)), at least one processing component which is used during the computation attains a determined state or a determined value. The term “a setting of a processing component” as used throughout the specification and claims includes a determined state or a determined value attained by the processing component. The setting representation preferably represents the context of the smart card at the end of the portion of the heavy computation task in a format suitable to be saved in memory and later restored from memory thus allowing computation to resume from the point at which the setting representation was obtained (i.e., context of the non-real time task is switched with a context of a new real-time task, so that it can be restored later));
cause the [processor] circuitry to revert to from the real time context to the non- real time context (Column 8, Lines 44-51: Preferably, when the smart card processor 25 is ready to resume computation of the heavy computation task, the smart card processor 25 sends a command via the I/O interface 30 and the smart card reader 45 instructing the memory controller 55 to retrieve the setting representation from the STB memory 60 and to transmit the setting representation back to the smart card processor 25 via the smart card reader 45 and the I/O interface 30) responsive to completing the execution of the real time thread (Column 10, Lines 9-12: Preferably, when computation of the non-real-time task may be resumed, i.e., when the smart card processor 25 is not busy computing a real-time i.e., restoring context of the non-real-time task is performed upon completing the execution of the real-time task)); and 
cause the [processor] circuitry to execute the non-real time thread responsive to the [processor] circuitry reverting to from the real time context to the non-real time context (Column 9, Lines 2-4: The smart card processor 25 resumes computation of the heavy computation task by employing the settings of the processing components).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sella’s teaching of causing processor circuitry to receive an instruction to execute a real time process while the processor circuitry executes a non-real time process, aborting the non-real time process, switching the context of the processor circuitry to the real time process, executing the real time process, and switching the non-real time context back into the processor circuitry to resume the non-real time process upon completion of the real time process, with Turull’s teaching of a hypervisor determining that a virtual machine should execute a real time process using emulated hardware, and causing a context switch to execute the real time process, with a reasonable expectation of success, since they are analogous task execution systems that similarly schedule real time, and non-real time tasks. Such a combination would result in a system having a hypervisor that switches between a virtual machine executing a non-real time task using emulated non-real time hardware and a real time task using emulated real time hardware, as in Turull, by aborting the execution of the non-real time task, and performing a context switch to the real time task, and further resuming the non-real time task upon completion of the real time task, as in Sella. One of ordinary skill would have been motivated to make this combination to improve how heavy computation tasks are performed in systems based on secure processors while still allowing real time tasks to be performed satisfactorily (Sella Column 1, Lines 28-30).

Regarding claim 32, it is a method claim having limitations similar to those of system claim 28, and is therefore rejected for at least the same rationale.

Regarding claim 38, it is a medium claim having limitations similar to those of system claim 28, and is therefore rejected for at least the same rationale. Turull further teaches the additional limitations of a nontransitory computer readable medium containing instructions that, when executed by a circuit, transform the circuit to dedicated and particular hypervisor (Claim 33, Lines 1-12: A non-transitory computer readable storage medium storing a computer program for coordinated scheduling between real-time processes, the computer program comprising computer program code that, when run on processing circuitry of a central scheduler causes the processing circuitry to: acquire information…schedule the real-time processes (i.e., the processing circuitry performs actions of a hypervisor as cited above with reference to claim 28)).

Regarding claim 44, it is a system (device) claim having limitations similar to those of system claim 28, and is therefore rejected for at least the same rationale.

Claims 30-31, 36-37, 42-43, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Turull, in view of Sella, as applied to claims 26, 32, 38, and 44 above, and in further view of Mayhew et al. Pub. No.: US 2013/0070515 A1 (hereafter Mayhew).

Regarding claim 30, while Turull teaches switching VM contexts when switching between RT and non-RT tasks, the combination of Turull and Sella does not explicitly disclose:
acquire a system snapshot that includes a logical state of at least a portion of the guest machine circuitry prior to the hypervisor circuitry causing the guest machine circuitry to switch from the non-real time context to the real time context.

However, Mayhew teaches:
acquire a system snapshot that includes a logical state of at least a portion of the guest machine circuitry prior to the hypervisor circuitry causing the guest machine circuitry to switch from the non-real time context to the real time context ([0060], Lines 1-48: The hypervisor and hence processing circuit 804 determines whether to save or restore state information for a given virtual i.e., “abortion”) so that the new virtual machine which may have a higher priority can execute on the processor pipeline 804…priority information associated with a virtual machine may be, for example, data representing that a virtual machine is being run by an application that has a higher priority over an application being handled by another virtual machine. Differing software applications that are executing on the processor execution pipeline 804 may have different priorities depending on a number of differing priority factors. These can include, but are not limited to for example, that an application is a real time application…compared to a non-real time application…That application may then be temporarily shut down and its state information saved to corresponding virtual machine persistent on-die memory…Accordingly, the hypervisor may determine whether to save and/or restore state information. The controller 830, in response to save/restore control information 831 from the hypervisor 804 (e.g., save/restore ID that identifies which virtual machine and hardware state to save and/or restore) accesses a corresponding on-die passive variable resistance memory for a given virtual machine to allow either another virtual machine to operate or to move the state information to off-die memory (i.e., state information, indicating state of VM hardware, or “guest machine circuitry” executing a lower priority virtual machine executing a low priority application, such as a non-real time application, is saved and aborted, and state information of a higher priority virtual machine executing a high priority, real time application, is loaded)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Mayhew’s teaching of a hypervisor that acquires state of hardware associated with real time and non-real time applications executing within virtual machines prior to switching from a non-real time virtual machine to a real-time virtual machine, with the combination of Turull and Sella’s teaching of performing a context switch when switching between real time and non-real time tasks, with a reasonable expectation of success, since they are analogous virtualized systems that similarly switch between executing real time and non-real time tasks. Such a combination results in a system having a hypervisor that acquires hardware state information of real time and non-real time virtual machines before performing a switch, as in Mayhew, that causes non-real time hardware emulation to 

Regarding claim 31, Mayhew teaches:
cause the guest machine circuitry to revert from the real time context to the non-real time context using the acquired system snapshot ([0063], Lines 1-6: As shown in block 902, the method includes, in response to determining the state information save and/or restore condition (such as indicated by the save/restore ID data 831), controlling either saving or restoring of state information for different virtual machines operating on the processing circuit of the die (i.e., state information of the low priority virtual machine executing the non-real time application is restored)).  

Regarding claims 36-37, 42-43, and 48-49, they have similar limitations to those of claims 30-31, and are therefore rejected for at least the same rationale.

Claims 27-29, 33-35, 39-41, and 45-47, as currently drafted, overcome the prior art of record. However, they are not allowable due to other rejections raised above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amano Pub. No.: US 2012/0117567 A1 discloses receiving a new task, determining whether the new task is a real time task or not, and when the new task is a real time task, switching the virtual CPU of the real time task with a virtual CPU that does not include a real time task.
Cota-Robles et al. Pub. No.: US 2003/0037089 A1 discloses guaranteeing QoS for real time applications by marking current processes/threads as inactive, and marking new processes/threads as active in a virtual machine.
Acharya et al. Patent No.: US 10,210,650 B1 discloses processing primitives in a non-real time pipeline until a real time draw is called, whereupon the non-real time pipeline is preempted so as to process the primitives for the real time draw call, and resuming processing of the non-real time primitives 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195